Citation Nr: 0102042	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD) from July 9, 1997, and 
entitlement to an evaluation greater than 50 percent from 
July 27, 1999.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 1972 
and from December 1990 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that established service connection for PTSD and 
assigned a 30 percent disability evaluation effective July 
1997 (the veteran expressed disagreement with the evaluation 
assigned), and an April 1999 decision that denied the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability.  In an August 1999 
decision, the RO increased the initial disability evaluation 
assigned for PTSD to 50 percent effective July 1999.

The Board notes that the RO has adjudicated the claim 
involving PTSD as one for an evaluation higher than 50 
percent.  However, the 30 percent evaluation assigned from 
July 1997 to July 1999 is, effectively, the initial 
evaluation assigned following the grant of service connection 
for this disorder.  In light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
the decision Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has re-characterized the issue as one involving the 
propriety of the initial evaluation assigned.  Further, 
although the rating was increased during the pendency of the 
appeal to 50 percent, this constitutes less than the maximum 
available benefit; hence, the Board must also consider 
whether a higher evaluation is warranted from the date of 
that increase.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 


REMAND

The veteran and his representative contend that an increased 
initial evaluation for the PTSD is warranted, and that the 
veteran is entitled to a total rating based on individual 
unemployability due to service-connected disability.  PTSD is 
currently the veteran's only service-connected disability.  

The Board notes that since the last RO action in this matter, 
or since an October 1999 statement of the case, evidence was 
received by the RO and has been forwarded to the Board, 
including a private medical report from Anil Junega, M. D., 
and a letter from a VA Vocational Rehabilitation counselor.  
In this regard, the Board notes that, pursuant to 38 C.F.R. 
§§ 19.37 and 20.1304(c) (2000), any pertinent evidence, not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  As the veteran has not waived RO 
consideration of this evidence received; hence, it must be 
considered by the RO in the first instance.

The additional evidence received also suggests to the Board 
the existence of a Vocational Rehabilitation and Education 
(VRE) folder.  Such a folder, if it exists, would be relevant 
to the veteran's claims, particularly the claim for a total 
rating for compensation purposes based on individual 
unemployability.  As such, this folder must be associated 
with the claims file prior to further appellate adjudication.  

It also appears that all pertinent VA medical records and 
other medical records that may have some bearing on the 
claims on appeal have not been obtained and associated with 
the claims file.  The veteran has indicated that he receives 
psychiatric treatment from the Dorn Veteran's Hospital.  
While VA hospital records, and outpatient treatment records 
dated from November 1998 to February 1999, have been 
associated with the claims file, the RO must ensure that all 
pertinent records from that facility have been associated 
with the record.  In this regard, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
veteran's attorney also has advised VA that the veteran is in 
receipt of Social Security benefits; hence, any decision 
pertaining to the veteran, as well as the medical records 
underlying that decision, should be obtained and associated 
with the claims file.

The Board further notes that the veteran last underwent VA 
examination, in connection with the claims pending on appeal, 
in July 1999.  However, in view of the additional evidence 
that has and will be added to the record, and the length of 
time since that examination, the Board finds that the veteran 
should undergo a comprehensive psychiatric examination to 
obtain a current assessment of the extent of his PTSD and the 
impact of that disorder on his ability to obtain and/or 
retain substantially gainful employment. 

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  On remand, the RO should not only undertake the 
development requested herein, but ensure that all development 
and notification requirements of the Act are complied with.  

In view of the above, these claims are hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain the veteran's 
VRE folder and associate it with the 
claims folder.

2.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Dorn Veterans 
Hospital, as well as any other source(s) 
or facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and him and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, to include any records 
pertaining to any current and/or prior 
employment.

3.  The RO obtain any associate with the 
record any decision regarding the 
veteran's claim for benefits from the 
Social Security Administration, as well 
as all medical and other records 
considered in rendering such decision.

4.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1-3, 
above, the RO should again have the 
veteran scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies (to include psychological 
testing) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  The examiner should 
provide a multi-axial assessment, 
including assignment of a Global 
Assessment of Functioning (GAF) scale 
score and an explanation of what the 
score means.  The examiner should provide 
an assessment as to the extent to which 
PTSD alone impairs the veteran's ability 
to obtain and/or retain employment.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying each conclusion drawn and 
opinion expressed, in a typewritten 
report. 

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider 
whether a higher evaluation for PTSD is 
warranted at any stage since the 
effective date of the grant of service 
connection, and, if not rendered moot, 
the veteran's claim for a total rating 
based upon individual unemployability due 
to service-connected disability.  Each 
claim should be adjudicated in light of 
all pertinent evidence (to include all 
that associated with the record since the 
last Supplemental Statement of the Case), 
and  legal authority.  The RO should 
provide full reasons and bases for its 
determinations, and address all matter 
raised in this REMAND.

8.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his attorney must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



